DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Use of the words “useful functional scope” in claim 10 fails to particularly point out and distinctly claim the subject matter because the meets and bounds of the claim is unclear when it is useful functional scope has not been defined.  Also, does that mean any other functional scope is not useful?  

The term "in particular" in claim 11 is a relative term which renders the claim indefinite.  The term "in particular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What degree of particularity?

Applicant is required to review the claim and correct all language which does not comply with 35 U.S.C. § 112, second paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over DeArment (U.S. Publication 2017/0285982), hereinafter DeArment in view of Dillenberger (U.S. Publication 2017/0213209), hereinafter Dillenberger.


Referring to claim 1, DeArment teaches, as claimed, a method for the computer-assisted execution (see Fig. 14) of a first program code (see Fig. 1, Task 110(1)), having the following method steps:

a control program code (see Fig. 1, Config. (108(1)) in a control transaction (see Fig. 1, Replicated Config. 106 on Host (102(1)), wherein;

- the control transaction in a second block (see Fig. 1, Replicated Config. 106 on Host 102(3)) of a distributed database (see Fig. 1, SVC(S) 104 and HOST 102(3)),

- the control program code comprises control functions for controlling the
first program code (task orchestration module 110, see Paragraph 44),

- the control program code is executed by the distributed database (see Fig. 1, HOST 102(3) and see Fig. 11);

assigning the first program code to the control program (replicate, see Paragraph 42);

executing the first program code by way of the distributed database and the
control program code (see Fig. 14; Processor(s) 1404),

- wherein the executing is performed by a multiplicity of nodes of the distributed database (performed in parallel at the hosts, see Paragraph 17).

DeArment does not disclose expressly “storing” a control program code in a control transaction.

Dillenberger does disclose “storing” (keeps, see Paragraph 3) a control program code (list of data records, see Paragraph 3; Note, any given program code is data when not executing) in a control transaction (ledgers of transactions, see Paragraph 3).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate blockchain technology of Dillenberger into Fault-Tolerant Distributed Service provider of DeArment.

The suggestion/motivation for doing so would have been to provide fault-tolerant accountability system wherein blockchain technology would keep track or keep ledger of all the replicated configurations done by DeArment.

As to claim 2, the modification teaches the method as claimed in claim 1, wherein the data blocks are chained to one another using a cryptographic hash function (see Dillenberger Paragraph 23).

As to claim 3, the modification teaches the method as claimed in claim 1, wherein;

the distributed database is a blockchain (blockchain, see Dillenberger Paragraph 24) and a data block is a block of the blockchain, or

the distributed database is a peer-to-peer database.

As to claim 4, the modification teaches the method as claimed in claim 1, wherein
a respective control function of the control functions;

controls loading and/or execution (execution, see DeArment Paragraph 210) of the first program code and/or of a further program code, or
 
controls starting of at least one process that executes the first program code and/or the further program code, wherein the process is in particular executed by the distributed database, or

controls ending/termination of at least one process/at least of the process that executes the first program code and/or the further program code, or

controls assignment of authorization information to at least one process/at least the processor to files that execute the first program code and/or the further program code and/or are used thereby, or

controls assignment of priority information to at least one process/at least the process that executes the first program code or the further program code, or

controls assignment of priority information to the first program code or the further program code,

controls assignment of quotas to the respective program codes or processes, or

a control function controls a combination of the control actions.

As to claim 5, the modification teaches the method as claimed in claim 1, wherein
- a control command is assigned to one or more of the control functions (Note, implicit statement).

As to claim 6, the modification teaches the method as claimed in claim 4, wherein,

a command transaction containing a control command is stored in a third data block of the distributed database (see Dillenberger Fig. 2),

execution of the first program code is controlled by way of the distributed database and the control program code using the control function assigned to the control command (see Dillenberger Fig. 2).

As to claim 7, the modification teaches the method as claimed in claim 1, wherein
the control program code provides execution data to the first program code (see Dillenberger Fig. 2; Note, implicit statement).

As to claim 8, the modification teaches the method as claimed in claim 1, wherein
the first program code is stored in a first transaction of a first data block of the distributed database in the assignment (see Dillenberger Fig. 2; Note, implicit statement).

As to claim 9, the modification teaches the method as claimed in claim 1, wherein
assignment information is stored in an assignment transaction of a/the first data block of the distributed database in the assignment, wherein the first program code is assigned to the control program code by way of the assignment information (see Dillenberger Fig. 2; Note, implicit statement).

As to claim 10, the modification teaches the method as claimed in claim 1, wherein the control program code reduces a useful functional scope of the first program code to
a predefined functional scope (any of the functionality, see Dillenberger Parallel 47).

As to claims 11 to 14, they are directed to a system/program to implement the method as set forth in claims 1-10 (Note, regarding limitations, ‘first interface’ and ‘second interface’, Examiner construed them as ‘user interface programming codes/applications (see DeArment Fig. 15 and Dillenberger Fig. 3).  Therefore, they are rejected on the same basis as set forth hereinabove.
Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Baba et al. (U.S. Patent 8,924,467) discloses load distribution in client server system.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HYUN NAM/Primary Examiner, Art Unit 2183